            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD DRUMMOND,                                  No. 3:16-CV-2135

           Petitioner,                            (Judge Brann)
     v.

BRENDA TRITT,

          Respondent.

                                   ORDER

                               MARCH 28, 2019

    For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED that:

    1.    The petition for writ of habeas corpus, (Doc. 1) is DENIED.

    2.    The Clerk of Court shall CLOSE this case.

    3.    There is no probable cause to issue a certificate of
          appealability.



                                           BY THE COURT:



                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
